Per Curiam.
While it is not clear on the facts established that the funds in the hands of the committee were such as were exempt from execution under the Federal statute protecting veterans’ compensation, it is plain that the procedure adopted herein was wholly unwarranted.
*165The jurisdiction, over the incompetent's estate was exclusively in the Supreme Court. (Civ. Prac. Act, § 1356.) An action against the committee in the Municipal Court, without permission, was unjustified under the circumstances. Though this irregularity might be overlooked in a proper case, there was no authority in the court below to direct payment of the judgment out of the estate of the incompetent. The proper procedure is for the creditor to apply to the Supreme Court for an order directing the committee to pay.
Order reversed, with ten dollars costs and disbursements, and motion denied, without prejudice to application to the Supreme Court for the proper relief.
All concur. Present ■— Levy, Callahan and Frankenthaler, JJ.